 1   Elizabeth J. Cabraser (State Bar No. 083151)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 2   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 3   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 4   E-mail: ecabraser@lchb.com
 5   Lead Counsel for Plaintiffs
 6   [additional counsel listed on signature page]
 7

 8                                 UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11

12   MALLEN FAJARDO, CHRISTOPHER
     ALLEN, FRANK COHEN, ANDREW                      CASE NO. 3:20-cv-7473
13   KAVAN, MARK KOVALETZ, CECIL
     ROBINSON, SANDER SHADY, WILLIAM                 NOTICE OF RELATED CASE
14   VENTURINO, and JOHN VORISEK, on
     behalf of themselves and all others similarly
15   situated,
16                                 Plaintiffs,
17               v.
18   DR. ING. H.C. F. PORSCHE AG, PORSCHE
     CARS NORTH AMERICA, INC., and
19   VOLKSWAGEN AG,
                              Defendants.
20

21   IN RE: VOLKSWAGEN ‘CLEAN DIESEL’                MDL No. 2672 CRB (JSC)
     MARKETING, SALES PRACTICES, AND
22   PRODUCTS LIABILITY LITIGATION                   The Honorable Charles R. Breyer
23   This Document Relates to:
24   Audi CO2 Cases
25

26

27

28

                                                                           NOTICE OF RELATED CASE
     2053395.1
                                                                               CASE NO.3: 20-CV-7473
 1                      TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD
 2               Pursuant to the instructions on the Civil Cover Sheet, Plaintiffs Mallen Fajardo, Christopher
 3
     Allen, Frank Cohen, Andrew Kavan, Mark Kovaletz, Cecil Robinson, Sander Shady, William
 4
     Venturino, and John Vorisek provide notice that Fajardo, et al. v. Dr. Ing. h.c. F. Porsche AG, et
 5
     al., No. 3:20-cv-7473, involves substantially the same parties, property, transaction or event as In
 6

 7   Re: Volkswagen Clean Diesel Marketing, Sales Practices, and Products Liability Litigation, MDL

 8   No. 2672 CRB (JSC), Hon. Charles R. Breyer.

 9

10   Dated: October 23, 2020                  Respectfully submitted,
11                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
12
                                              By: /s/ Elizabeth J. Cabraser
13                                            Elizabeth J. Cabraser (State Bar No. 083151)
                                              Kevin R. Budner (State Bar No. 287871)
14                                            Phong-Chau G. Nguyen (State Bar No. 286789)
                                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
15                                            275 Battery Street, 29th Floor
                                              San Francisco, CA 94111
16                                            Telephone: 415.956.1000
                                              Facsimile: 415.956.1008
17                                            E-mail: ecabraser@lchb.com
                                              E-mail: kbudner@lchb.com
18                                            E-mail: pgnguyen@lchb.com
19                                            David S. Stellings
                                              Wilson M. Dunlavey (State Bar No. 307719)
20                                            Kara I. McBride
                                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
21                                            250 Hudson Street, 8th Floor
                                              New York, NY 10013
22                                            Telephone: 212.355.9500
                                              Facsimile: 212.355.9592
23                                            E-mail: dstellings@lchb.com
                                              E-mail: wdunlavey@lchb.com
24                                            E-mail: kmcbride@lchb.com
25                                            Plaintiffs’ Lead Counsel
26

27

28

                                                                                      NOTICE OF RELATED CASE
     2053395.1                                          -1-                               CASE NO. 3:20-CV-7473
